Citation Nr: 1001733	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to October 17, 
2009.

2.  Entitlement to an initial evaluation greater than 30 
percent for bilateral hearing loss for the period beginning 
on and after October 17, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  

In May 2009, a videoconference hearing was held before the 
undersigned.  A copy of the transcript of that hearing is of 
record.  

Also in May 2009, the Board remanded the Veteran's appeal for 
additional development.  After completion of the actions 
requested therein, his claims folder was returned to the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 17, 2009, the Veteran had no worse than 
level III hearing bilaterally.

2.  Since October 17, 2009, the Veteran had no worse than 
level VI hearing on the right and level III hearing on the 
left.  


CONCLUSIONS OF LAW

1.  For the period prior to October 17, 2009, the criteria 
for a compensable evaluation for bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, Diagnostic Code (DC) 6100, 4.86 (2009).  

2.  For the period beginning on and after October 17, 2009, 
the criteria for an evaluation greater than 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the June 2005 rating 
decision, the RO issued a letter in March 2005 that advised 
the Veteran of the evidence necessary to substantiate his 
claim for service connection and of his and VA's respective 
obligations with regard to obtaining evidence.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated and proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

In April 2006, the Veteran was provided information regarding 
how VA assigns disability ratings and effective dates.  In 
June 2009, VA advised the Veteran of the evidence necessary 
to substantiate a claim for increase.  He was again provided 
information regarding the assignment of disability ratings 
and effective dates, and was also notified of the specific 
rating criteria pertaining to hearing loss.  The claim was 
readjudicated in the November 2009 SSOC.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This duty includes assisting 
with procuring relevant records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

The claims file contains a private audiogram and 
corresponding statement submitted by the Veteran.  The 
Veteran has not identified additional private or VA records 
that need to be obtained.  

The Veteran was provided VA examinations in April 2005 and 
October 2009.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  On review, the April 
2005 examination documented the Veteran's complaints with 
regarding to his hearing problems.  The October 2009 
examination discussed information related to the Veteran's 
hearing loss and difficulties, to include the disability's 
impact on occupational and daily activities.  On review, 
evidence of record is adequate for rating purposes, and 
additional examination is not warranted.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran submitted a claim for bilateral hearing loss is 
March 2005.  In June 2005, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective March 2, 2005.  In October 2009, the 
evaluation for bilateral hearing loss was increased to 30 
percent effective October 17, 2009.  The RO assigned staged 
ratings during the appeal period and therefore, the Board 
must consider whether a compensable evaluation was warranted 
prior to October 17, 2009; and whether an evaluation greater 
than 30 percent is warranted for the period beginning on and 
after October 17, 2009.  

The Veteran contends that the ratings assigned do not 
adequately reflect the severity of his disability.  In his 
Form 9, the Veteran reported extreme difficulty with speech 
discrimination and understanding spoken words in the real 
world environment, such as at a restaurant.  At the 
videoconference hearing, the Veteran testified that his 
hearing had worsened since his last examination.  He reported 
that he can hear people talking but that he cannot understand 
what they are saying.  He indicated that he can hear lower 
voices better than higher ones.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Table VI (Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination) is used 
to determine a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the puretone threshold average.  38 C.F.R. 
§ 4.85(b).

Table VIa (Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average) is used to determine a 
Roman numeral designation for hearing impairment based only 
on puretone threshold average.  Table VIa is used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  38 C.F.R. § 
4.85(c).  

Exceptional patterns of hearing impairment are evaluated as 
follows.  When the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For the period prior to October 17, 2009

The Veteran submitted a private audiogram dated in December 
2004.  Assessment was mild to profound sensorineural hearing 
loss 500 to 8000 Hertz in both ears, with poor discrimination 
on the right and good discrimination on the left.  Although 
puretone thresholds were noted, there is no indication that 
speech discrimination testing was conducted using the 
Maryland CNC and as such, these results are not adequate for 
VA rating purposes.  See 38 C.F.R. § 4.85(a).  

On VA examination in April 2005, the Veteran reported that 
his greatest difficulty regarding his hearing was in the 
presence of background noise and when he cannot see the 
speaker's face.  On audiometric testing, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
65
70
75
LEFT
N/A
40
60
70
75

Puretone threshold average was 64 in the right ear and 61 in 
the left ear.  An exceptional pattern of hearing impairment 
was not shown.  Speech recognition scores were reported as 86 
percent in the right ear and 90 percent in the left ear.  

Applying the results of the above examination to Table VI, 
the Veteran had level III hearing bilaterally, corresponding 
to a 0 percent evaluation.  Exceptional hearing impairment 
patterns were not shown.  38 C.F.R. § 4.86.  On review, 
evidence of record does not support entitlement to a 
compensable evaluation prior to October 17, 2009.

For the period beginning on and after October 17, 2009

The Veteran most recently underwent VA examination on October 
17, 2009.  At that time, the Veteran reported that he could 
understand men's voices easier than women's voices when he 
was not looking at them.  On audiometric testing, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
80
80
LEFT
N/A
50
60
80
90

Puretone threshold average was 70 in each ear.  An 
exceptional pattern of hearing impairment was shown on the 
right (based on thresholds 55 or greater at 1000, 2000, 3000, 
and 4000 Hertz).  An exceptional pattern of hearing 
impairment was not shown on the left.  

Speech recognition scores were reported as 80 percent in the 
right ear and 84 percent in the left ear.  Under the heading 
"explanation for the use of only puretone threshold 
evaluation in Veteran's audio exam", the examiner noted that 
there were inconsistent responses in puretone testing which 
was repeated many times.  She further stated that speech 
recognition scores were considered reliable and valid.  

Based on examination findings, and pursuant to Table VI, the 
Veteran has level IV hearing on the right and level III 
hearing on the left.  As noted, there was an exceptional 
pattern of hearing impairment on the right and pursuant to 
Table VIa, the Veteran has level VI hearing in that ear.  
Considering level VI hearing on the right and level III 
hearing on the left, the Veteran's hearing loss disability is 
10 percent disabling.  

The Board acknowledges the examiner's statement regarding the 
use of only puretone thresholds in evaluating the Veteran's 
disability.  The content of her statement, however, suggests 
speech discrimination scores were reliable as opposed to 
inconsistent puretone testing, and therefore valid for 
evaluation purposes.  As noted, Table VIa can be used when 
the examiner certifies that use of the speech discrimination 
test is not appropriate.  See 38 C.F.R. § 4.85(c).  
Notwithstanding, if both ears were evaluated under Table VIa, 
the Veteran would have level VI hearing bilaterally, which 
corresponds to a 30 percent evaluation.  

In reviewing the rating, the Board is unable to determine the 
RO's basis for evaluating the left ear based on puretone 
threshold only; however, the Board will not disturb the 
evaluation currently assigned.  In considering the 
examination findings of record, the Board concludes that the 
criteria for an evaluation greater than 30 percent for 
bilateral hearing loss are not met.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran is not frequently hospitalized for 
his hearing loss and objective evidence does not establish 
that this disability causes a marked interference with 
employment beyond that contemplated in the rating schedule.  
The Board acknowledges the Veteran's complaints of difficulty 
understanding words outside of a controlled environment, as 
well as the statement in the October 2009 examination that 
his hearing loss had significant effects on occupation.  
Hearing loss, however, does not affect the Veteran's usual 
daily activities, and the examiner noted that the Veteran 
utilizes hearing aids with good success.  Behavioral 
observation also revealed that the Veteran answered each 
question correctly without any misunderstanding.  On review, 
the Board finds that the schedular rating criteria adequately 
contemplate the Veteran's symptomatology, to include his 
complaints of difficulty with speech discrimination, and 
referral for an extraschedular evaluation is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

For the period prior to October 17, 2009, a compensable 
evaluation for bilateral hearing loss is denied.  

For the period beginning on and after October 17, 2009, an 
evaluation greater than 30 percent for bilateral hearing loss 
is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


